DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2019/039234 filed on 26 Jun. 2019, which claims benefit under 35 USC 119(e) to US provisional application No. 62/689,958 filed on 26 Jun. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 Mar. 2022 has been considered by the examiner.


Claim Objections
Claims 6 and 8 is objected to because of the following informalities:  in claim 6, an “and” should be placed between the r and R11 listings; and in claim 8, an “or” should be placed between the “(d)” and “(e)” listings.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik et al. (J. Nucl. Med.; published 2018; see IDS filed on 25 Mar. 2022).

	Regarding claims 1-9, and 11-14, Naik et al. disclose [11C]JHU11744.  This reads on a compound of formula 
    PNG
    media_image1.png
    173
    256
    media_image1.png
    Greyscale
.  Applicants should provide evidence that the Naik presentation did not make [11C]JHU11744 available to the public before the effective filing date.  The availability of the subject matter to the public may arise in situations such as a poster display and other information disseminated at a scientific meeting.  See MPEP 2152.02(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illig et al. (Bioorg. Med. Chem. Lett.; published 2008; see IDS filed on 25 Mar. 2022), in view of Bernard-Gauthier et al. (Biorog. Med. Chem. Lett; published 2014; see IDS filed on 25 Mar. 2022).

	Illig et al. teach the discovery of novel FMS kinase inhibitors as anti-inflammatory agents (see pg. 1642).  Illig et al. teach that colony stimulating factor is also known as FMS (see pg. 1642).  Illig et al. teach the inhibition of FMS appears to be of therapeutic value in treating diseases such as rheumatoid arthritis and metastatic cancer to the bone where osteoclasts and macrophages are pathogenic (see pg. 1642).  Illig et al. teach that compound 24 of formula 
    PNG
    media_image2.png
    173
    255
    media_image2.png
    Greyscale
 wherein B is 
    PNG
    media_image3.png
    76
    112
    media_image3.png
    Greyscale
 and C is 
    PNG
    media_image4.png
    88
    140
    media_image4.png
    Greyscale
 has an FMS IC50 of 0.0008 µM (see pg. 1645).  This reads on a compound of formula (I) 
    PNG
    media_image5.png
    152
    258
    media_image5.png
    Greyscale
 wherein X=Y=Z=CR5, R5=H; R1=substituted heteroalkyl (N-methylpiperizine)= 
    PNG
    media_image6.png
    94
    130
    media_image6.png
    Greyscale
, where p=r=0, and R12=Me; R2=unsubstituted heteroalkyl (piperidinyl)= 
    PNG
    media_image7.png
    86
    90
    media_image7.png
    Greyscale
, where p=q=0; R3=substituted heteroaryl (furan carbonitrile); and R4=H.  In addition, this reads in part on a compound of instant formula (Ia) 
    PNG
    media_image8.png
    200
    208
    media_image8.png
    Greyscale
 wherein R6=Me (C1 alkyl); R7=H; and R8=substituted furanyl.  In addition, this reads on 5-cyano-N-(4-(4-methylpiperazin-1-yl)-2-(piperidin-1-yl)phenyl)furan-2-carboxamide.  Illig et al. teach that the involvement of macrophages and cells of the macrophage lineage in inflammation, metastatic bone disease, and arthritis, these agents may have good utility for the treatment of these diseases (see pg. 1647).  Illig et al. teach that both 5-cyanofuran and 4-cyanopyrrole analogues at the C-1 position exhibited essentially equal potency, a fair activity comparison can be made between cyanofuran and cyanopyrrole analogues (see pg. 1644).  Illig et al. teach 4-cyano-1H-pyrrole-2-carboxylic acid (see cmpd 25).
	Illig et al. do not disclose a compound of instant formula (I) wherein at least one of R1, R2, R3, or R5 is substituted with R* or is a radioisotope for suitable for PET imaging.  Illig et al do not further teach an imaging agent of the instant formula I and Ia wherein R3 or R8 is 
    PNG
    media_image9.png
    87
    103
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    78
    109
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    109
    115
    media_image11.png
    Greyscale
.
	Bernard-Gauthier et al. teach 5-(4-((4-[18F]fluorobenzyl)oxy)-3-methoxybenzyl)pyrimidine-2,4-diamine: a selective dual inhibitor for potential PET imaging of Tfrk/CSF-1R (see title).  Bernard-Gauthier et al. teach that the high selectivity of 9 could constitute a promising basis for the development of PET-TKI probes with potential imaging applications for CFF-1R, since CSF-1R also represents a useful PTE imaging target.  CSF-1R regulates mononuclear phagocyte differentiation and proliferation and as such plays a central role in multiple macrophage-mediated pathological conditions.  In particular, infiltration of TAMs within tumor microenvironments relying on CSF-1R for survival and differentiation is associated with poor prognosis in numerous cancers.  The structure of GW2580 possesses two aromatic methoxy moieties potentially amenable for carbon-11 (t1/2= 20 min) labeling (see pg. 4785).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Illig et al. (compound 24) by substituting its N-Me with N-[11C]Me as taught by Bernard-Gauthier et al. because it would advantageously enable PET imaging CSF in numerous cancers thereby diagnosing CSF-associated cancers.  Position isomers are prima facie obvious.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Illig et al. by further forming a position isomer of the cyano furan in order to obtain an equivalent compound capable of targeting CSF.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Illig et al. by further substituting the 5-cyano-furan-2-carboxylate with 4-cyano-1H-pyrrole-2-carboxylate as taught by Illig et al. because it would have been expected to provide an equivalent compound capable of targeting CSF.  

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illig et al. (Bioorg. Med. Chem. Lett.; published 2008; see IDS filed 25 Mar. 2022), in view of Bernard-Gauthier et al. (Biorog. Med. Chem. Lett; published 2014; see IDS filed on 25 Mar. 2022), in further view of Illig et al. (WO 2006/047504 A1; published 4 May 2006; see IDS filed 25 Mar. 2022; “IIIig et al. II”).

	Illig et al. teach as discussed above.
	IIIig et al. do not teach a method for imaging macrophage simulating factor receptor in a subject afflicted with a neuroinflammatory or neurodegerative disease or condition such as multiple sclerosis the method comprising administering to the subject an effective amount of an imaging agent of claim 1 and taking a PET image.
	Bernard-Gauthier et al. teach as discussed above.
	Illig et al. II teach aromatic amides as inhibitors of C-FMS kinase (see title).  Illig et al. teach that examples of diseases that can be effective treated include Alzheimer’s disease and multiple sclerosis (see pg. 30).  Illig et al. II teach 4-cyano-1H-pyrrole-2-carboxylic acid (see pgs. 36 and 106).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Illig et al. by further administering the [11C]24 made obvious by Illig et al. and Bernard-Gauthier et al. to a subject suspected of having AD or MS and PET image the subject as taught by Bernard-Gauthier et al. and Illig et al. II because it would have been expected to advantageously enable non-invasive diagnosis of AD or MS in the subject by PET.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illig et al. (Bioorg. Med. Chem. Lett.; published 2008; see IDS filed on 25 Mar. 2022), in view of Naik et al. (J. Nucl. Med.; published 2018; see IDS filed on 25 Mar. 2022).

	Illig et al. teach as discussed above.
	Illig et al. do not disclose a compound of instant formula (I) wherein at least one of R1, R2, R3, or R5 is substituted with R* or is a radioisotope for suitable for PET imaging.  Illig et al do not further teach an imaging agent of the instant formula I and Ia wherein R3 or R8 is 
    PNG
    media_image9.png
    87
    103
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    78
    109
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    109
    115
    media_image11.png
    Greyscale
.
	Naik et al. teach PET tracer for imaging the macrophage colony stimulating factor receptor (CSFR) in rodent brain (see title).  Naik et al. teach that CSF-1R is associated with neuroinflammation in AD, MS, cancer and HIV.  PET imaging would provide an opportunity to study the role of CSF-1R in these disorders (see pg. 1).  Naik et al. teach that [11C]JHU11744 a potent radiolabeled CSF1R inhibitor readily enters the mouse brain and specifically radiolabels CSF1R in LPS model of neuroinflammation (see pg. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Illig et al. (compound 24) by substituting its N-Me with N-[11C]Me as taught by Naik et al. because it would advantageously enable PET imaging CSF in numerous cancers thereby diagnosing CSF-associated cancers.  Position isomers are prima facie obvious.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Illig et al. by further forming a position isomer of the cyano furan in order to obtain an equivalent compound capable of targeting CSF.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Illig et al. by further substituting the 5-cyano-furan-2-carboxylate with 4-cyano-1H-pyrrole-2-carboxylate as taught by Illig et al. because it would have been expected to provide an equivalent compound capable of targeting CSF.  

Conclusion
Frank et al. (J. Label Compd Radiopharm.; published 2007; see attached 892) and Bradbury et a. (WO 2017/189961 A1; published 2 Nov. 2017; see attached 892) are being made of record; however, they are not being used in the above rejections because they are cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618